Supreme Court of Florida
                                    ____________

                                   No. SC17-1711
                                   ____________

                             TONEY DERON DAVIS,
                                  Petitioner,

                                          vs.

                               JULIE L. JONES, etc.,
                                   Respondent.

                                  [January 30, 2018]



PER CURIAM.

      Toney Deron Davis petitions this Court for a writ of habeas corpus seeking

relief pursuant to the United States Supreme Court’s decision in Hurst v. Florida,

136 S. Ct. 616 (2016), and our decision on remand in Hurst v. State (Hurst), 202

So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This Court has

jurisdiction. See art. V, § 3(b)(9), Fla. Const.

      After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert.

denied, 138 S. Ct. 513 (2017), we ordered Davis to show cause why Hitchcock

should not be dispositive in this case.
      After reviewing Davis’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Davis is not entitled to relief. Davis

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one. Davis v. State, 703 So. 2d 1055, 1057 (Fla. 1997). Davis’s sentence

of death became final in 1998. Davis v. Florida, 524 U.S. 930 (1998). Thus, Hurst

does not apply retroactively to Davis’s sentence. See Hitchcock, 226 So. 3d at

217. Accordingly, we deny Davis’s petition.

      The Court having carefully considered all arguments raised by Davis, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

Original Proceeding – Habeas Corpus, Duval County,
Case No. 161992CF013193AXXXMA

Rick A. Sichta, Susanne K. Sichta, and Joe Hamrick of The Sichta Firm, LLC,
Jacksonville, Florida,


                                        -2-
      for Petitioner

Pamela Jo Bondi, Attorney General, and Jennifer L. Keegan, Assistant Attorney
General, Tallahassee, Florida,

      for Respondent




                                      -3-